Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 1 of 31



                           Exhibit B
Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 2 of 31



                                                     BERKMAN
                                                     KLEIN CENTER
                                                      0  INT R ET & SOCIETY
                                                     AT H RVA D UNIVERSITY




                         Research Publication No. 20 16- I 3
                               September 12, 2016




        Culture Change and Digital Technology:
The NYPD under Commissioner William Bratton, 2014-2016



                                  Susan Crawford
                                    Laura Adler




                   This paper can be downloaded without charge at:

    The Berkman Klein Center for Internet & Society Research Publication Series:
                https://cyber.harvard.edu/publ ications/2016/NYPD

           The Social Science Research Network Electronic Paper Collection:
                           http://ssrn.com/abstract=2839 004




   23   Everecc Street    •   Second Floor • Cambridge, Massachusects 02138
+ I 617,495,7547    •    + I 617,495.7641(fax) • http://cyber.law.harva1·d.e du/
                                cyber@law,harvard.edu
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 3 of 31




Culture Change and Digital Technology:
The NYPD under Commissio ner William Bratton, 2014-2016

Susan Crawford 1
Laura Adler 2

Sept. 12, 2016


I. Introduction
During the second term of New York Police Department Commissioner William Bratton (2014-2016), a
significant shift in the culture of the department took place, aimed at changing policing nationwide.
Where prior commissioners had concentrated power in a small group of leaders at the highest levels of the
NYPD, Bratton pushed authority and accountability down to a large group of NYPD chief\, precinct
commanders, supervisors, and individual police officers. Bratton also aimed to dramatically improve
neighborhood interactions with police through a host of techniques, all part of a shift in emphasis away
from an exclusive focus on crime reduction and towards a balanced strategy of crime prevention and
community outrcacb--an effort. in Commr. Bratton's words, to move from a "warrior" to a "guardian''
policing mindset.

Among his major initiatives was the pioneering use of social media and other digital technologies to
foster wider communication s channels between officers and community members. Commr. Bratton
embraced the potential of social media platforms at a time when many police departments viewed the
transparency of social media engagement as a threat. And social media was not an end in itself for
Comrnr. Bratton. Instead. it was part of a constellation of initiatives aimed at transforming policing in
New York City at a critical moment in the city's history. In addition to technology adoption, Commr.
Bratton re-engineered the management of the NYPD, restructuring offices, roles, and personnel, and
drove a neighborhood policing modcl--a pared-down version of a traditional beat cop---into several
NYPD precincts. These programs will continue to evolve under James O'Neill, Commr. Bratton's
successor, who has emphasized his commitment to both principles and practices developed by Comrnr.
Bratton.

Comrnr. Bratton's digital technology strategy provides a useful lens for examining this broader Bratton
shift. He hoped that use of social media as a communication s channel would both help officers and
citizens trust each other more and provide individual officers with a sense of autonomy within the
Department's large bureaucracy. He hoped for secondary benefits as well: the idea was that stronger
communication s would foster a more positive public perception of the police, improving the quality of
daily interactions and encouraging citizens to participate more actively in the prevention and resolution of
crimes.

It is difficult: to claim that Cornmr. Bratton's technology initiatives, taken in isolation, have had a major
impact. Indeed, it is likely that few New Yorkers have noticed what the NYPD has been up to in terms of
social media use: the numbers of NYPD's T,vitter followers arc low, in the hundreds or thousands per
precinct, in a city of nearly nine million; NYPD precinct commanders have used Twitter as mostly a
broadcast engine for good news rather than a two-way channel of communication s; and community use of
ldeaScalc has been extremely limited.

Nonetheless, it is similarly difficult to overstate just how fundamental a change these primitive social
media steps represented with respect to NYPD culture, particularly in contrast to the command-and-

1
  John A. Reilly Clinical Professor of Law, Harvard Law School; co-director, Berkman Klein
Center for Internet & Society.
2
  PhD candidate. sociology, Harvard University.
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 4 of 31




control Kelly years. The idea of an individual precinct commander Tweeting, without approval from
centralized leadership, would have been impossible to imagine under any previous administration.

Opening up on line engagement aligned with the leadership style Commr. Bratton had developed during
his time at the helm in New York and Los Angeles. As Chief of Detectives Robert Boyce explained, "we
knew he was an innovator." and Cornmr. Bratton did not shy away from disrupting the status quo. This
cultural change is now embedded within NYPD precincts: in every precinct participating in the
department's neighborhood policing program (a program pushed and led by now-Commr. O'Neill). a
police officer has been charged with running the precinct's Twitter and Facebook presence and
responding promptly to citizen input (and ifidcaScale is still in use in those precincts. that officer will
also responsible for that platform). For a department that did not offer reliable Internet access to precincts
when Commr. Bratton arrived in January 2014, this is a substantial change.

Over the course of a year (July 2015-August 2016), Susan Crawford conducted dozens of lengthy
interviews of NYPD leaders and employees, including Comrnr. Bratton. Through these sessions, we
(Crawford and Adler) learned about NYPD's somewhat clumsy adoption of Twitter and an ideation
platform called TdeaScalc aimed at allowing community members to nominate "quality of life" issues for
resolution by the police. We heard about the department's pivot to Facebook as an interactive
communication s platform following its experience with ldcaScalc. We also gathered information about
the revised training regimen and the department's ongoing efforts to upgrade its basic digital assets. from
precinct Internet access to srnartphoncs.

We did not focus on surveillance carried out by the NYPD by way of social media and other public (and
non-public) sensor efforts; while this is an important part of technological <.:hange. other people have clone
this work. We were more interested in how Comrnr. Bratton and the NYPD saw affirmative two-way use
ofTwittcr/lclca Scalc/Faccbook communication s as part of an overall effort to support police/commun ity
relations.

New Yorkers arc now sai'cr in the city than they have been in years. Yet tensions between police officers
and the communities in which they work have continued to mount in New York, as in other cities across
the country. Just this past summer, racial violence erupted in Milwaukee and Baton Rouge in response lo
the fatal shooting of Philando Castile and Alton Sterling. Milwaukee joined other cities like Baltimore
and Ferguson, Mo .. in which police killings have been seen as brutal evidence of the disrespect that many
African Americans say the police show them. The challenge facing the NYPD today is to maintain safe
streets while ushering in a new era of mutual respect between officers and local communities. At this
early stage of digital technology adoption, the NYPD's attempt to change the culture ofpolicing by
enriching communication s between police and neighborhoods holds lessons for public agencies across the
U.S. during a period of intense volatility.

A new vision of policing for the NYPD
William Bratton first served as Commissioner of the NYPD under Mayor Rudolph Giuliani between 1994
and 1995. when budgets were tight and City Hall was deeply involved in the daily management of all
departments. After nearly 20 years of economic growth and falling crime in New York City, Comrnr.
Bratton returned to lead the NYPD in January 2014. Newly elected Mayor Bill de Blasio and Commr.
Bratton both emphasized reducing the nurnbcr of stop and frisk encounters- an issue that had become a
flashpoint under the former adrninistration --and improving community relations. Bratton, additionally,
firmly believed that focusing on neighborhood outreach while addressing quality of life issues by dealing
with noise, trash, and disorderly behavior would facilitate better neighborhood/p olice relationships while
giving the public the perception that New York City is a safe place in which to live and work.

In the months after Bratlon's 2014 arrival, policing tactics and the use of force in police encounters in
poor cornrnunitics sparked a nationwide uproar. In Ferguson, MO, Michael Brown's death in August
2014 catalyzed protests. Local police responded to the disorder with force that many viewed as excessive.
Across the nation, citizens and activists perceived a widening gap between pol ice and their communities.
In New York City. these issues came alive following the July 2014 death of Eric Garner, a man who had
been confronted by police for selling loose cigarettes.



                                                                                                                 2
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 5 of 31




Faced with the paradox of falling actual crime rates accompanying painfully visible tensions between
police and communities, Commr. Bratton focused on changing the culture and mode of operation or the
NYPD itself. and its communication s with the public. His goal was to provide an example for struggling
police departments across the country. In his words, "I think I'd describe myself as a transforrnative
leader. .... One of the things about New York is that you have the biggest soap box in policing." The
importance of this role grew over this tenure: as the New York Times noted. Commr. Bratton·s leadership
''leverage increased after the killing of two officers in December 2014, when Mr. de Blasio relied on hirn
to quell a revolt among rank--and-filc officers directed at the mayor.''

Over his term, using this leverage. Commr. Bratton implemented projects both on the street and onlinc
aimed at encouraging officers to engage with community members. listen to their concerns, and pursue
policing as a partnership between communities and precincts. As he puts it, his aim was to "close the gap
between the public and police. Particularly at this junction where there is so much mistrust.. .. You build
trust through engagement."

Toward that end. the NYPD invested in new approaches to training and recruiting. to attract new
recruits who demonstrated an ability to connect with community members and training them in
constructive community engagement by way of simulations and other advanced educational techniques.
At the precinct level. the Neighborhood Coordinating Officer program in pilot precincts brought a
dedicated team onto the streets to interact with and respond to community members.

Cornrnr. Bratton also attempted to upend the old command-and- control culture by taking some NYPD
communication s onlinc, providing everyone from division chiefs to precinct commanders with the
opportunity to engage directly with the public. In parallel with the NCO program, the NYPD
implemented an online platform, IdcaScalc, that gave community members a channel through which to
submit and prioritize issues for their home precincts. Recently, based on the department's experience with
IdeaScale, the NYPD pivoted to using Facebook as a two-way communication s channel between
communities and police. Across the Department. Commr. Bratton oversaw the widespread adoption of
Twitter, resulting in the launch of over one hundred NYPD accounts within two years and opening up the
force to public engagement on a daily basis. As Cornmr. Bratton puts it: "When I came back into the
department we really saw social media as a way of doing something that I'm very supportive of as a
leader: That's the idea of inclnsion rather than exclusion. The more people sharing information the better."
 101 Precinct commanding officer Deputy Inspector Justin Lenz says, "When it comes to Twitter, it's
phenomenal what we do ... It allows everybody in this neighborhood to have a connection to what really
just happened.''

Along the way, Commr. Bratton delegated accountability and responsibility to NYPD personnel in a way
that is, according to Deputy Inspector Lenz, "Really 180 degrees from the type of management style that
we worked under lbcforc] ." Inspector Lenz continues: "If Commissioner Bratton had come in and looked
at how Commissioner Kelly ran the 14th floor of the Police Department and said. 'Wow, that's awesome,'
and he had just continued doing it, then everybody that was under Kelly would just have continued with
the status quo. He changed. he turned that on its head and basically created a whole new management
philosophy in terms of how decisions are made. I'm making maneuvers in the field. I move cops around
at my personal discretion at my command level as opposed to the borough commander or the chief of
patrol level. This is a big difference."


This culture change will continue under Chief O'Neill. If it is successful at the NYPD, it is expected to
have an effect on the department's success in fighting crime, by helping officers identify and cultivate
neighborhood sources who feel respected by the police and can provide trustworthy information. The
programs primarily aim to foster a more responsive, accountable. and trustworthy police department that
operates in a context of mutual respect. But crimcfighting remains the overall goal. as long as the NYPD
strikes a balance between the roles of "guardian" and "warrior." In Commr. Bratton's words. police
officers must prioritize ·'guardian type policing. interacting and networking, [building] relationships. But
when the time [comes] to go [into] danger, put on the helmet and the vest and become the warrior.''

it's a virtuous cycle: The NYPTYs social media. neighborhood policing, and new recruiting and training
programs aim to increase mutual respect by helping officers understand and enhance their responsibility



                                                                                                               3
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 6 of 31




to serve and protect New York City communities- and helping community members sec police officers
as human beings. Stronger community relations may, in turn, support crime prevention. Shifting from a
confrontational to a collaborative approach may encourage community members to come forward when
they learn about crime.

Questions remain regarding the outcomes of these programs: whether or not citizens notice these changes,
if they have an effect on New Yorkers' perception of the police or officers' perceptions of their
communities. and if these attempted cultural shifts can gain enough traction to survive beyond the de
Blasio administration.

Before exploring details of the Twitter, IdeaScalc, and Facebook programs. the following section sketches
key elements of the context within which those programs were launched: the Neighborhood Coordinating
Officer pilot program and revised training regimes.

IL Culture change through organizational change: Neighborhood
Coordinating Officers and a new approach to training

Neighborhood Coordination Officers: Changing street-level policing
The Neighborhood Coordinating Officer (NCO) program, currently being piloted in about a third of NYC
precincts with plans to reach more than half of precincts by October 2016. assigns officers to spend 20
percent of their time ·'off radio'': instead of driving around entire precincts responding to 911 calls. they
arc expected to stick to an assigned sector and engage informally with citizens.

This constitutes a major change for the NYPD. As Chief of Special Operations Harry Wedin puts it, under
past administrations . the "community relations" function focused on going "into locations in the precinct
that had chronic problems and preventing them." with feedback given to the community through
community meetings. These community meetings, however, arc attended by a sharply limited number of
people. Community engagement did occur. but, as one senior officer explains, there had "never been any
strategy behind it.'' Such efforts appeared disingenuous to community members, who read sporadic
outreach as attempts to ·'appease the community'' in ways that were "disrespectful." With the launch of
the NCO program in May '.W 15 in four pilot precincts (supported by the hiring of 1300 new officers). the
NYPD attempted to forge a more authentic. sustained collaboration with the public, allowing community
members to "help [officers I make their neighborhoods safe and whole.''

The first step towards facilitating meaningful, consistent engagement was to create neighborhood portions
of precincts- ''scctors"--that aligned with residents' understandings of their own communities. Prior to
the launch of the NCO program, each precinct had about 14 small sectors and officers were assigned to
patrol one or more (different) sectors within their precinct. But these sectors were drawn mechanically
and had no relationship to the lived experience of the neighborhood, so officers· assignments had them
interacting sporadically with many residents precinct-wide rather than interacting consistently with fewer
people. In 2015, precincts were re-divided into between three and five sectors drawn along neighborhood
boundaries. Another change: Within each of these new neighborhood sectors, Captain Timothy Malin
explained, two NCOs were assigned to "learn that area and take ownership of it.''

By redrawing sector boundaries and assigning dedicated neighborhood officers, the program created. for
the first time, a true "geographic responsibility" for officers. Within these neighborhoods. officers arc
expected to engage not only in crime response but also in more informal discussions and actions in
response to citizens' concerns. As Sergeant Paul Grattan of the Transit Bureau explained, when officers
are off of the radio, they are not absorbed in responding to 9 I l calls and can instead "follow up on
complaints ... address people· s concerns. a lot of times more minor. sometimes not even criminal in
nature ... [andJ delve a little hit further into their problem.''

Beyond these daily interactions, NCOs arc expected to develop formal connections with residents by
parlicipating in community institutions and building new networks of collaboration. NCOs arc required to




                                                                                                            4
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 7 of 31




attend community meeting and form working groups to involve citizens who might not regularly attend
public meetings-- particularly young men ages 18 to 34.

Through these intentional forms of public engagement , officers become familiar both with and to their
constituents, and form a deeper understandin g of community concerns. Whether or not this strategy will
result in more effective crime prevention remains to be seen. Again, however, the NCO program is not
aimed directly at reducing crime: it is focused on building trust in communitie s at a time when
antagonism between NYPD and its constituents appears Lo be high. Through engagement with NCOs. the
NYPD hopes that communities will learn to see the human side of the force. As Chief Wedin explained,
"the more the public intcrads with police officers the more they're going to realize that they're not like
everything you sec on TV that's crazy all the time."

Training and recruitment: Finding and keeping the right officers
As with any large organization . change at the NYPD did not occur immediately on the orders of Commr.
Bratton. Any shift in NYPD culture towards more accountabili ty, transparency , and engagement \Viii
require extensive training and retraining. ln 2015 and 2016, the NYPD undertook a multidimens ional
project, retraining 20,000 officers in less than a year and redefining the curriculum for new recruit
training and in-service training going forward. The goal of these new training initiatives was Lo help
officers become more responsive and accessible to their constituents , and more collaborative and
supportive within the dcpurtment. In other words: to foster mutual trust.

Training for a more responsive NYPD

Under the leadership of then-Deputy Commission er Michael Julian (brought in by Bratton in late 2014),
the NYPD began transforming its training for new recruits as well as officers already on the job. With his
colleagues, Julian developed a three-day course, the 20k Training Initiative, that included a one-day
seminar called Smart Policing. The 20k Training Initiative was rolled out over about a year. during which
more than 22.000 officers from Patrol, Housing, and Transit Bureaus attended the program in groups of
roughly one hundred. The program. as described in an internal report, explicitly aimed to improve
relations with community members, with a focus on "courtesy. professional ism. respect. and a service
oriented mindset." especially in situations of confrontatio n. The Smart Policing portion of the training, in
particular, was aimed at helping officers understand that the civilians with whom they interact want to be
acknowledge d as human beings. With the aim of fostering a more engaged police force with increased
sensitivity to community relations. the training program had a new emphasis on collaboration instead of
confrontatio n and prepared officers to manage the stress of police work's real-world challenges.

According to Julian, past training programs focused on fostering camaraderie among officers. In part, this
camaraderie was formed through a sense of common antagonism towards potential criminals and
participation in a shared experience of hard-boiled hazing by instructors. This gave new officers a sense
of community within the force, but did not prepare them to deal with the comrmmity outside. As Julian
explained, the old program for ''training [was] all about feeling good ... but it [didn't! change behavior. It
doesn't change what officers do in the streets." The new program was focused on producing long-lasting
behavioral changes with the aim of fostering responsive. respectful relations with the communities . As
Julian pul it, '·getting cops to fight crime is easy. How can we get a cop to respect people?"

Julian and his colleagues had instructors focus on training officers in improving their daily interactions.
teaching through direct instruction and by way of behavioral modeling. The new training regimen offered
instruction in the principles and practice of constructive community interactions. And instructors were
told to treat recruits well as a way of modeling clcsirccl behavior. The philosophy, Julian explained, is to
·'treat them like gold so they in turn treat other people like gold":

        When lofficers] go to the academy, we yell at them, so that teaches [trainees] how to be a cop ....
        They say. 'Well, people yell at you on the street. if you can take it here. you can take it on the
        street.' Not true at all. All you're doing is telling people to yell at people, that's what you're
        teaching.




                                                                                                                5
        Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 8 of 31




The Smart Policing training focused on modeling, teaching, and rewarding respectful forms of
engagement. But even with excellent training, officers will face extreme circumstances in the field that
can trigger confrontational reactions. A second dimension of training was therefore focused on
''techniques to control adrenaline and anger" so that officers could access these skills even under duress.
The program emphasized the need for officers to recognize and acknowledge the daily stress of their
work. Among other things, recruits were instructed in the use of deep breathing as a mechanism for
control ling biological responses to stress.

The program involved two days in a classroom, covering Foundations of Policing and Smart Policing in
turn. Officers talked about everything from communication skills to the importance of breathing and how
to manage their personal stress in the context of a demanding job. The third day of the program took place
in the gym, where officers were retrained in the physical maneuvers that they need in the field, from
chokeholcls (the Garner death was a partial impetus for the initiative) to take-downs and handcuffing.

Comrnr. Bratton believed that fostering a police force that is capable of positive relations with the public
begins, in part, with ensuring that the organization has a healthy culture internally. To that encl, the
training program. according to administrators. focused on "internal procedural justice, how we were
treated on the job, [and how I that affects how we feel now.''

These skills were further put to the test by simulation exercises in the NYPD's sophisticated new Police
Academy in College Point, Queens. The center is home to classrooms and gyms for recruits' physical
fitness training, but also to a number of realistic simulations of various real-world settings. There is a real
police car, where trainees practice how they might engage from within a vehicle. Rooms designed to look
like apartments arc used for exercises in which trainees respond to a simulated 911 call, with situations
ranging from domestic violence to gun running. A model precinct. equipped \Vith jail cells. is used to
teach officers about booking arrestees and potential problems that may come up inside stations. There is
even a courtroom, where trainees arc schooled in what to expect if they arc ever summoned to testify.

All of these new aspects of training arc meant to educate future officers in how to thoughtfully respond to
stressful work in the field. Not that the trainers assumed recruits were starting from zero: Beyond
cultivating a more responsive workforce. the architects of this new training program were also aware of
the strengths that these trainees brought from their own experience. As one training officer put it:

        Now, I think, we're recognizing that everyone has unique experiences. training. histories. to bring
        to this job. and we're going to use that to the best of their ability. We want them to use their tools.
        and we want to give them additional tools on top of that. And if they have something unique, we
        want to share it with everyone.

All or this was designed to coincide with a new approach to recruiting aimed at bringing in officers who
had the disposition to work productively in New York City's many diverse communities.

Training starts with recruiting

Training begins before hiring. Although NYPIYs training focuses on fostering officers' ability to control
their emotions under stress and maintain a respectful attitude, these abilities come more naturally to some
than others.

Creating a responsive NYPD began, in part, with attracting people who can and want to embody these
principles. As Julian explains. training is thus partly about turning down some applicants.

         [Training is also about] saying to people who can't control their emotion, people who don't like
         people, who can't communicate, all of those things we're teaching. [that] they shouldn't become
         police officers ... If you get a thrill out of exercising power over people. don't become a police
         officer. If you get a thrill out of helping people, please join us.

Training is critical, Julian explained, but in some cases it is not enough. To ensure that the NYPD moves
towards a more responsive and engaged culture, ''you've got to change who comes on the job" in the first
place. Crawford was shown an early draft of an ad for new recruits whose text instructed readers not to



                                                                                                               6
        Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 9 of 31



                                                                                                     he saw
join the NYPD if they "have to be right all the time." Julian made these recommen dations because
recruiting and  training as opportunit ies to transform the culture of the NYPD and foster mutual respect.
Not all of his recommen dations have been implement ed.

As Turnin put it, the NYPD had historically ''treated [recruits! with a kind of bureaucrat ic hostility."
Inexplicable delays in hiring, overloaded recruiters. and unresponsi ve training had been routine for
decades. The Bratton regime hoped to change that culture. Commr. Bratton explained in 2015:
                                                                                                                      with
        A lot of what we were looking ror [in recruits I in the 80s and the early 90s was cops used to dealing
        what had become almost open warfare in American slreels. W c thought we were losing I these battles.]
                                                                                                                      You
        Now that crime has been reduced by such significant amounts. we can look for more of the balance.
                                                           that is left, and  in some cities that has spiked up   these past
        still need the warrior lo help deal with the crime
        few months. The balance that we arc lalkinl'. about in rccruitine is that balance bct,vccn
                                                                                                       the \Varl'ior and the
        guardian.                                     -·                   -·

Training continues throughou t officers' careers

Not only does training begin with recruiting, it continues throughou t the career of an officer. Julian
                                                                                                         fails
emphasize d that training is not a one-time investmen t. lt requires ongoing reinforcem ent: ·Training
                       it." A  senior officer echoed the sentiment when  he explained that "training  is
if you don't reinforce
something that you always have to do, because ... every clay is different. Every time, it changes.''
                                                                                                      n that all
Retraining is thus a critical dimension of the NYPD's cultural transforma tion, with the expectatio
officers regularly return  for refresher courses.

From the perspectiv e of program administra tors, the 20k Training Initiative aimed to help officers
                                                                                                     As
reconnect with the altruistic goals that had brought many of them to police work in the first place.
Lieutenant Bobbylorn Shepherd explained:

         It's really just remember ing how to treat people they way you want to be treated ... How you
         would want your family to be treated. if they had to interact with any law enforceme nt. .. When
         they came on the job wc asked the question 'Why did you become a police officer?' Most people
         arc not going to say 'To write as many summonse s as l can,' or 'make as many arrests as l can.'
         They're going to say: 'To help people, to make a difference' ... You're trying to get people back to
         that place ... and make them feel that way again. They'll remember why they're here.
                                                                                                           training
With the understand ing that internal frustration s can spill out into interaction s with the public, the
                    context in which   officers could  share  their frustration s and develop strategics  for
sessions provided a
improving internal dynamics.
                                                                                                               with
In the past, officers had been trained in groups defined by rank. They arc now put in a training group
                                                                              The reasoning behind  this   is that
their teams, from lieutenants up to executive and commandi ng officers.
                                                                                                      and
teams should learn how to work together. Instead of learning abstract concepts about teamwork
                   had the opportunit y to talk about  concrete issues that they had experience d together     and
support. officers
                                                                          group.  As one sergeant put  it:
develop strategics that could realisticall y be irnplcrnentecl within the

         l like the whole concept of training with the people you work with because ... the people cause
         dynamics too on this job. [Assigning people in the classroom to partner for the purposes of an
         exercise, like] "Hey. The two of you, you're partners. You're going to go do that." That's not how
                                                                                                             to
         a partnership works. that's not how it works out on the street. [In real police work,] people react
         each other.
                                                                                                           reflects
 The officers in charge of the new training program arc also focused on making sure that training
                                                             participant s has  helped the team  revise  and  refine
 officers' input. A survey distributed to all 20k Initiative
                          training more  effective and  replace exercises   that did not achieve  their goals.  As
 the curriculum to make
                                                                                                          there's
 Lieutenant Shepherd explained: ''We want your opinion. That's one of the things we stressed. If
                                                                                                          us why.
 something in this training you agree with strongly. or disagree with strongly, please tell us. Tell
 Tell us constructiv ely what  we can do.''




                                                                                                                               7
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 10 of 31




The program administrators also say they are learning from informal feedback. In one case, officers who
worked the night shift reported the daytime training caused significant problems, ranging from childcare
dilemmas to disrupted sleep schedules. For the first time, the NYPD began offering training for its
overnight teams during the night shift.

Finally, training focuses on connecting officers to their own health and wellbeing. Training administrators
know that job-related stress can result in an imnicdiate lapse of judgment in a difficult situation, but it can
also cause long-term physical and psychological problems. The new training program thus encourages
officers to provide each other with social support and trains them in suicide prevention and other
emotional support tactics.



Apprenticeship as part t~f' the model

There arc some lessons that can only be learned in the streets. In the past, new recruits were paired with
any available officer, with little regard for the depth of experience of the partner, or for whether the senior
officer had a disposition that lent itself to on-the-job training. Over the past 18 months, the NYPD has
implemented a new program in which trainees arc paired with an experienced officer for two months of
apprenticeship in the field.

[n the revamped apprenticeship, recruits learn to apply their training and develop the kind of tacit
knowledge that will allow them to be effective on their beat. As one lieutenant said:

        Aside from anything else, they need to sec it in action on patrol. Sec living, breathing examples of
        someone out there saying "Hey, this is a teachable moment: X-Y-Z happened; this is why I did
        things this way; this is how it works ... Hey, I could have written this person a summons, I could
        have clone that, but l decided to do it this way because of X-Y-Z."

Officers who provide this training also find it rewarding to share their knowledge with new recruits and
help them to learn tools for engaging productively with the public.

UL Culture Change Through Technology: Trying Twitter, IdeaScale, and
Facebook
Comrnr. Bratton's groundbreaking use of Twitter was aimed at decentralizing police communication s with
the public and providing a readily accessible mode of interaction. Recognizing the importance as part of
the NCO program of generating a specific set of agenda items for police action, the NYPD implcrncntecl
the IdcaScalc platform in six pilot precincts beginning in April 2015. As of August 2016, the NYPD was
continuing to modify its social network approach and had begun adopting precinct-level Facebook pages
for improved two-way communication s.

Adopting social media ji·om the top down
Three weeks after Bill De Blasio was sworn in as mayor and Bratton had returned to New York City for
his second term as commissioner, on January 23, 2014, Cornmr. Bratton sent his first tweet from his own
personal account. He had just finished addressing his staff at a CompStat meeting, and wrote "Enjoyed
addressing command staff at #Compstat this am. We invented it in '94, glad to sec how Car it bas come."
A picture of Bratton at the podium accompanied this personal message.

(Bratton was proud of CompStat. a process he had launched years before with his friend and colleague
Jack Maple whereby police leaders focus on spikes in crimes using statistics and take on those spikes
through the reallocation of resources. CompStat relies on up-to-the-minu te data, visualization, rapid
responses, and continual follow-up.)

Inside the NYPD, the first Bratton tweet had a significant impact. As one administrator explained, that
first tweet was "very important, very unique to this department that you sec something that's not a press



                                                                                                              8
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 11 of 31




release coming out of the NYPD, that's a personal voice and has a photo attached ... you can relate."
Inspector Thomas Conforti of the 109 Precinct in Queens rec al led that, with the Bratton tweet. '' Social
media started blossoming, started its beginnings in the NYPD." A sergeant within the Citizen Relations
office told us, ''When Bratton came on, [Twitter use] went from Oto 60 in two seconds flat.''

Before Bratton's arrival, the Deputy Commissioner for Public Information (DCP[) was responsible for
finalizing and releasing all public-facing communication s. Messages were vetted and approved by the
leadership. Rank and file officers were expected to engage in face-to-face communication in the streets,
but were not empowered to address a wider audience directly. NYPD's pre-Bratton adoption of Twitter
had followed the command-and- control model: the original Twitter account, (a)NYPDNcws, was an
official public information voice managed by the DCPT.

ln the past, indeed, police were expected to reft'ain from sharing information with the public. As Sergeant
Grattan explained, ''we were all born and raised to be rather tight-lipped when it came to distributing
public information:' Instead of communicating directly to constituents, officers were expected to
"channel things through the public information officers,'' the single entity authorized to approve
statements and speak on behalf of the department. (This kind of control extended broadly across the
NYPD. One precinct commander told us that under Commr. Kelly every single transfer of an officer from
one precinct to another had to be signed off on by the Commissioner himself. Commr. Bratton, he said,
was astonished that these issues were being dealt with at the Commissioner level when he arrived. The
precinct commander said that things had changed under Bratton: "I have the overall accountability for
everything we do here [in my precinct], good or bad.")

For years, the Deputy Commissioner of Public Information was the sole voice of the NYPD. A senior
officer explained that "al I communication from the NYPD carnc out of DCPI, and that was it. .. lt wasn't
just under Kelly: it was under Kelly, it was under Kcrik. it was under Bratton [in his first term J ... lt was
just a culture of the agency.'' There was particular concern regarding journalists: before Bratton, officers
"wouldn't talk to the press ... [The pressJ have their own offices on the second floor and we know who
they arc. When you're in the elevator, you don't talk.''

As Deputy Inspector Thomas Conforti put it. ''Twitter made it possible for us Lo push out information
which was specific and real-time, directly to the public. And, more importantly, to reporters, without
having to obtain prior authorization." [twas a radical transformation for a traditionally top-down
organization-o ne that was unimaginable before Bratton's tenure. As one NYPD chief explained:

        Under the previous administration, [social media was] not a plausible concept. There was not
        going to be any social media interaction from the rank and file side ... [L !wasJ a paramilitary
        organization and there [was] one voice box and that's it.

Another chief put it succinetly when he said: ''Commissioner Kelly was a great man, but he spoke, and
now all of la] sudden all are speaking." Prior to Commissioner Bratton's tenure. at least one officer had
tried to tweet individually and had quickly been shut down by the department.

Bratton himself had learned about Twitter during a session led by Tu min that Bratton had attended in
2011 at Harvard's Kennedy School of Government. It took a while for the idea to reach him fully. When
Bratton was still at the Li\PD, he heard Boston Police Commissioner Ed Davis say that his department
was going to start using Twitter. Bratton: "I was the chief of police in LA and I didn't quite get it because
1 didn't look enough under the hood to understand - what's this thing - a hundred and forty characters."
His attitude changed after April 2013: "The wake-up call for me was during the Boston Marathon
bombing. There was a Eureka moment. Davis was able to trump the national and international media -
who were getting so many facts wrong because of this new world of social media. American policing
showed it could get around the media and reach the public directly .... We now don't have to be limited
by the news cycle." The Boston bombing was a watershed moment for Bratton.

Over the course of the next two years, Bratton's NYPD staff drove Twitter engagement from the Chief
level down to precinct commanders. Within three months, five precinct-level Twitter accounts had been
launched, and by the end of 2014, all 77 NYPD commands and 9 housing bureaus were actively
communicating with the public via Twitter. Heads of units for Transit, Special Operations, Missing



                                                                                                                 9
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 12 of 31




Persons. Special Victims Unit, and others soon followed-as did the Chief of Department. Chief of
Detectives, Chief of Community Relations, and numerous other senior NYPD commands.

Engagement remained primarily one-way, however; few Twitter NYPD accounts were used for more than
broadcasts of event announcements and other PR efforts. Nonetheless.ju st as the NCO program allowed
police to engage with the public in the street. NYPD's adoption of Twitter vastly expanded the frequency
and quality of the Department's public communication s, allowing senior officers and precinct
commanders to share information directly with the public and respond (occasionally, at least) to on line
constituents.

This change was not necessarily easy for Commr. Bratton's NYPD colleagues. Some had the sense that
they were being pushed into a new world prematurely. One Chief told us, "I remember, personally.
[before Bratton came in] I was so against tweeting. I'm telling you the truth. I thought it was a teenage
thing to do." Another Chief said, "It was really out of Lthc range of! what we're used to. Really. out of
something we weren't familiar with. We weren't in control, per sc, and we're in control people. It was
uncomfortable. '' But, as a senior officer explained, they quickly learned to adjust: "You jump into the
pool. .. the water's cold. After a couple of seconds, ifs the same cold water, but you ·re warm now.''

As Bratton moved to open up lines of communication between the public and the NYPD at all levels,
many officers were initially skeptical and concerned about the problems that might misc. Fundamentally,
it was ''against the culture of what we had been used to," a senior officer explained: ''we came up as
babies in this'' tight-lipped culture. Y cars of training and discipline had taught officers to keep their
mouths shut when it came to the public.

Moreover, social media seemed to offer innumerable opportunities for mistakes. Police were especially
worried about how a small issue could balloon once it hit the public sphere. They worried that "any
mistake that you made was going to be accentuated by the public. by the naysayers, by people looking to
make their own political agendas." Officers were wary of the many mistakes they might stumble into,
from the accidental communication of private information about victims or suspects, to broad public-
relations mishaps. Moreover, there was a sense that the public and the media. in particular, were alert to
any opportunity to criticize the police. As one officer put it: ''there's no shortage of people just looking
for ... anything that can be misconstrued."

Officers throughout the NYPD reacted in varying ways to the command to now engage, openly and
publicly, onlinc. Some were proactive. Deputy [nspcctor Conforti of the I 09th Precinct stastcd to
experiment with Faccbook as a tool for community outreach. His enthusiasm for new media and fluency
onlinc led to his selection as part or the initial pilot group of five Twitter accounts. He eagerly embraced
Twitter, learning to communicate with community members in innovative ways across platforms. Other
officers reacted quickly by studying up on social media. As Sergeant Grattan described: ''Mc personally, [
saw the writing on the wall immediately and undertook a personal effort to brush up on social media ... I
knew that this was coming our way ...

Others were less eager to embrace the new openness. Whether out of a concern for protecting the police
from unnecessary criticism or from a gcncrnl wariness about the world of social media. these officers
required an extra push. One NYPD chief described a feeling of resentment towards the new imperative to
engage onlinc:

        I said, 'l don't want to tweet.' First of all. I'm not on Faccbook because l feel like a public figure.
        I don't need to be involved. I'm not out there. I don't want to be out there. This was the last thing
        I'd want to do.

For these holdouts, the leadership adopted a dual approach, employing both persuasion and imperative.
The first approach was to explain to officers that social media was a ''tool'' to help officers in their work,
arguing that ·'This is your voice ... Land it] will help you achieve your goals.'' For those that still could not
sec social media as an asset, the leadership made it clear that social media engagement was not an option,
but an expectation. As one chief explained, what: brought her onlinc was "being told that we're doing it;
feeling like there was no choice.'' Another overcame his reluctance when he realized that there was ''no
point in resisting"; he decided, ''Let's go with it and sec where it takes us.''



                                                                                                               10
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 13 of 31




For both the reluctant and the enthusiastic adopters. it took time to gain fluency. Early on. tweets were
vetted by multiple managers and staff members to ensure that they were appropriate. unambiguous, and
likely to resonate with audiences. In a matter of months. however, most of NYPD's on line accounts were
active and engaging with community members almost daily.

Key to the transition was the immediate feedback that officers could see onlinc. While there was initially
··some selling to do'' to bring officers on board, they soon saw the value of social media use in the press
and in their communities. One administrator explained that seeing their voices reflected in the news was
powerful, and reverberated in their street-level interactions:

        On average about once a week we have something from our Twitter account hit the local or city-
        wide or even national press. So they'll see those positive reinforcements .... people will come up
        to them on the street and say, ''You know I follow you on Twitter.'' So they kind of sec [that] this
        is actually working ... Very quickly you kind of tic it into real life.

Chief Wedin, initially resistant, found that the Twitter interface was ''not bad at all," but was really won
over by the feedback he saw on line: "We started seeing positive stuff come back right away.''

The adoption of social media has had remarkable internal ancl external effects on perceptions of the
department ancl its leadership. For one, Cornmr. Bratton's ability to embrace social media provided him
with a public audience or social media users who may have felt that ·'he's with the times.'' Internally,
Commissioner Bratton·s decision both to use social media and to diffuse it throughout the NYPD-
without blame for screw-ups, as described below-has fostered the sense that he's "very accessible to
people," while simultaneously signaling his trust in those who work for him. And individual tweets by
precinct commanders and Chiefs could be used to honor and recognize subordinates. People following
those accounts could get the sense that they'd been noticed and understood.

As Lieutenant Christopher Zimmerman of the Missing Persons Squad told us, Bratton's use of Twitter
created ''an open line of communication '' between the NYPD and the public that had never before existed.

Chronology: Implementi ng Twitter
Following Commr. Bratton's initial tweet, Deputy Commissioner Zach Tumin and then-Chief of
Department Philip Banks decided to test the expansion of social rnedia with five pilot accounts.

In March of 2014, Chief Banks chose the five pilot precincts. using a range of reasons: some precincts
were selected because their commanders were already good communicators , actively seeking innovative
ways to connect with the public; others were selected because they were more reserved and Banks saw an
opportunity to use Twitter to draw them out. These first five commanders were given extensive training
with guidance and support from leadership. Chief Banks explained the relevance of Twitter to NYPD's
priorities under Commr. Bratton and insisted that the pilot commanders invest time in learning about and
using the tool.

Commr. Bratton was also directly involved. appearing at the initial training session to make it clear that
social media use was a priority. As one of the pilot commanders recounted, Bratton '·called us down, all
five ofus, and [saidJ ·1 want you to try this. I want you to put your own spin on it."' Commr. Bratton's
direct command was especially encouraging: he wanted commanders to find their voice and experiment,
with the confidence that their superiors would support them.

That confidence was soon tested. On April 22, 2014. the Ca.>NYPDNews tweeted a request: ··Do you have
a photo w/ a member of the NYPD? Tweet us & tag it #rnyNYPD.'' As Tumin remembered it, "There was
a lot of optimism by the few folks who had championed [TwittcrJ ... that now was the time for social
media, we can now beckon the citizens of New York and the world to join us in this new day." By
midnight the same day, according to the New Yurk Post, "more than 70,000 people had posted comments
on Twitter decrying police brutality, slamming the NYPD for the social media disaster and recalling the
names of people shot to death by police." The NYPD personnel involved held their collective breath.
Would someone be fired for this?



                                                                                                               ll
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 14 of 31




                                                                                                 t:
Tumin called Commr. Bratton's reaction to the flmyNYPD fiasco a ·'bellweth er" for the departmen

        There was an expectatio n I think certainly by the news organizati ons in
        New York that there would be some swift and certain kick in the butt
        punishmen t for this one .... LBrattonJ spoke to the issue. In one of those
        [press] gaggles [afterward s], Bratton took out his own smartphon e and
        turned it on the gaggle of reporters with a camera towards them and said,
        "Smile!," and he took a picture. We posted it up.
                                                                                                        learning
Comrnr. Bratton also remarked -in a public but nonchalan t tonc--that the NYPD was on a steep
curve. Commr. Bratton clearly understood that,   in  Tumin's   words.   it: was "importan t to send a message
                                                                                                       between
that we acknowled ged our past and can't hide it," while acknowled ging the present lack of trust
                                                                                                           was
community and police. At the ,;amc time, by snapping that picture, he demonstra ted that the NYPD
                                              be  a crucial  part of its  future. The news   cycle moved  on. No
moving forward and that social media would
one \Vas fired or reprimand ed. "We were good   lo  go and  so we  kept    going." says Turnin.

Over the first ten months of 2014, the remaining 72 precinct commands and nine New York housing
bureaus were trained in use of Twitter. with 15 to 20 new accounts activated about every two months.
Accounts were set up ahead of time by social media coordinato rs. and commande rs activated their
accounts and were trained during five foll-day training sessions.
                                                                                                       hands-
'T'hc training sessions, discussed below, consisted of lectures on best practices. legal concerns, and
                                 the computer  lab. These sessions were open  to all commandi  ng officers  and
on experience with Twitter in
 any members of their staff who they believed could support the use of Twitter as part of precinct
                                                                                                         it was
operations . While precinct leaders would be responsibl e for overseeing their social media accounts,
                                  use of Twitter would require daily engageme  nt and  might benefit from   the
 understood that the successful
                                                                                                      staff
 support of several staff members. (Beginning in midsumme r 2016, NYPD ensured that dedicated
 would be responsibl e for monitoring each precinct's social media menu.)
                                                                                                       to
In addition to precinct commande rs, leaders of the NYPIYs specialized unils started using Twitter
                                                 Operation s, Transit, Transporta tion, Detectives , and
reach their respective audiences. NYPD Special
many other divisions now use Twitter to share informatio n about their work. in some cases developing
distinctive personaliti es.
                                                                                                     the
The NYPD leadership gave these units extensive leeway to collaborat e with one another in defining
                                                                  of Transit explained.  Commissi oner
form and style of their communic ations. As Sergeant Paul Grattan
Turnin was "very open to our input about how [the Transit Bureau's use of Twitter] should be
                                                                                                 related
approache d. We sat down with Chief Fox lof Transit], and we discussed options for social media
to Transit. .. We decided we would take two approache s. We would  establish  a Transit Bureau account
                                                                                                 L train
and we would establish a pilot subway line-based Twitter account." Today, the Transit Bureau's
handle has   more than 3,000 followers.
                                                                                                        was
 Key to the success of implement ation was a clear message from the leadership that participati on
             for all precincts and chief,. As Chief of Detectives Robert  Boyce said, he was  told:  '''We   want
 mandatory
                                                                   ... He [Cornmr. Bratton]  says   clo it, you
 you to start tweeting on Twitter. Go open Twitter.' I'm a soldier
 do it. no questions. ''
                                                                                                                From
 NYPD users felt that the leadership would stand by them a,; they took new risks on social media.
                                    pilot Twitter  users were   told that mistakes   would   be made,  and the  NYPD
 the start, the first five precinct
                                                                                                                   '·He
 was prepared. As one officer explained, during initial training, Commissi oner Bratton was explicit:
                                                          make   mistakes.   we'll deal  with  those mistakes  ... it's
 [said] that, 'I expect you to make mistakes. If you
                            Inspector  Conforti  recalled. As  more   officers  were  brought   onto Twitter. the   same
 the learning process.'''
                                                                                    at least one  example  of a
 message was communic ated: "By the time I attended training, there was
                                                                                                                 as to
 screwup. [the #myNYPD fiasco!. [Commiss ioner Tuminl highlighte d that scre\vup in such a way
                             room understand   it was  going  to happen,   that it was  going  to continue to happen,
 make everybody in the
 and that. .. they would back you up,'' Sergeant Grattan recalled.




                                                                                                                      12
      Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 15 of 31




Smaller scale mishaps have occurred as well. /\s Yael Bar-Tur. NYPD's Digirnl Strategist, explained:

        We had a little fumble with one of our precincts and we ... said to everyone ... 'Look. this
        happened. No one is getting fired ... We're going to do damage control [and] we're going to move
        forward,' and I think that set an example ... [Officers felt that] this ground is maybe a little less
        dangerous because you know you have the support of I PP [headquarters].

This firm commitment to supporting officers during their early trials and possible crrors---onlinc have
given chiefs and their officers "a lot of confidence." Chief Wedin explained. facilitating the rapid
expansion of NYPD's on line presence.

The public began to engage with the NYPD through Twitter immediately. The first time one precinct
logged into its account. the staff saw that constituents were already mentioning their precinct in messages.

        When we logged on ... we saw the mentions, even though [we l hadn't tweeted anything [yet].
        Everyone was tweeting about. .. a dumpster in a bike lane outside of the precinct. Maybe l 0
        people saying, 'Yeah [Precinct] 88 what's happening? You have a dumpster outside.' Their very
        first tweet was [that] they were going to change the dumpster. They took a photo and said: 'You
        tweeted, \.ve'vc listened.'

This kind of engagement from constituents encouraged participating officers to believe Twitter could
have immediate, valuable effects.

In less than two years. the department established 111 Twitter accounts that collectively reach almost
750,000 followers. Within the department. officers have become fluent in this new technology and have
developed creative ways to broadcast time-sensitive information and engage with their communities. As
one official explained: "The cultural shift has been very quick ... It's only been a year and I think we're at
the point ;;here a lot of commanding officers are increasingly more comfortable with having their voice
out there.

Training for Twitter
Significant resources were dedicated to training officers to use T,vitter. Training was open to all 77
precinct commanding officers (as well as chiefs of departments) and staff of their choosing. These
participants attended full-day training sessions that included lectures. hands-on practice with their
accounts in the computer lab, and conversations with officers who had more experience with social
media. Most of the precinct accounts were on-boarded in groups of 15 to 20 over the course of 2014.

The administrators from Tumin's unit who designed the social media program provided an overall
introduction to Twitter. The introduction helped familiarize officers with the general premise of social
media and common best practices. Officers learned how to attach images and tag individuals in their
tweets, and were encouraged to use these tools in order to expand their following. Instructors encouraged
the officers to be humorous as well. Sergeant Grattan of the Transit Bureau explained that ''they were
encouraging some good-natured humor ... to really humanize the police.''

After the general overview, specialists from the NYPD's information technology, legal, and public
information divisions gave lectures on issues of concern in their areas. Communicating onlinc comes with
a number of privacy. data security, and public relations dangers. and officers learned about departmental
expectations in each of these areas. Officers then sat down at a computer and were introduced to their
own Twitter accounts. which had been set up in advance. They were guided through the interface and had
their questions answered as they explored the platform.

,Staff continue to offer training and support on a case-by-case basis. In some instances, these specialists
sat with officers to show them how Twitter could help them reach their own goals for their division or
precinct. Throughout. the staff emphasized that Twitter was part of policing operations. and should be
seen as a new tool for helping precincts reach their own goals. As one administrator explained, the
message was:



                                                                                                              13
      Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 16 of 31




        This is not an extra thing you need to do. This is not more work. Whatever problem you have in
        the precinct, whatever issue you have-you have unattended property and people arc getting their
        cellphones snatched, you have not enough people showing up to your community council
        meetings, whatever issue you have that concerns the community... this is a way for you to kind
        of disseminate the relevant information.

Many officers reacted to these training sessions with surprise and a bit of fear. Accustomed to the old
culture of command-and- control, the vision of this new world of engagement was "overwhelming at
first:' As one officer explained. ·'the room [was] full of people who are apprehensive about being as
public." Officers grappled with how to master a new skill and learn to "think in terms of Twitter."

Over the course of the training, however, most officers felt that they made enormous progress. In one
representative story. Chief Harry Wedin of Special Operations told us: "The day of training was very
informative, it was really concise and clear what we had to do, what we should do, what we should try
and stay away from."


IV. Expanding Engagement through IdeaScale
As the use of Twitter took off throughout the department, Deputy Commissioner of Strategic Initiatives
Zach Tumin was thinking ahead to the next phase of the NYPD's social media revolution. If the NYPD
wanted to understand what was most important in terms of "quality of life" issues to a particular
community, it would need a program that could facilitate citizens' direct engagement with the NCO
teams, identifying individual users and giving them a voice in community issues while also maintaining
citizens' anonymity.

Tumin decided that an ideation platform called IdcaScalc would help the department test this form of
engagement. The big idea behind ldeaScale had profound connections with the NCO program. As with
the impetus for NCO. the ideation platform goal was to move away from an exclusive focus on reactive
crime fighting and towards proactive engagement with communities around issues of concern to them that
might or might not relate directly to criminal activity. Given these compatibilities , the NYPD decided to
deploy IdeaScale in conjunction with the NCO program in five pilot precincts.

The idea was that community members would use the platform to tell a precinct commander about issues
that the police needed to (and had authority to) resolve- a persistent parking problem, a safety issue, a
noise complaint----and other community members would decide whether to prioritize those issues by
voting them up. It would be the responsibility of the NCO sergeant. with the commander's backing, to
resolve these issues and report back to the community via ldeaScale and Twitter. This kind of system had
proved itself. \Vith ideation platforms being used successfully in many government contexts for internal
resource allocation.

On IdcaScalc, individual users registered but their identities could be kept anonymous even from the
police department, with the exception of the email address provided. Registration was by permission and
limited to those who self-reported living in a zip code within the precinct. Deployed at the precinct level,
IdcaScalc could give officers a sense of which issues were persistently affecting the community.

The TclcaScale program was implemented in six pilot precincts. It was modestly successful in some of
them, and less so in others. J\s Capt. Timothy Malin explains, the NYPD learned a great deal from this
pilot. But IdcaScalc's limited customization. somewhat unsatisfactory interface. and lack of name
recognition or reach made wholescalc reliance on this platform by the NYPD inappropriate. Not enough
community members were on the platform to make it truly useful. Now. as of Aug. 2016. the department
is beginning to evaluate use of Facebook for many of the same functions IdeaScale supported, integrating
lessons learned from the initial platform pilots. As Malin puts it, "You have to go where the users arc."




                                                                                                           14
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 17 of 31




Chronology
ldeaScalc launched in April of 2015. with a pilot in Precinct 109-a precinct that was among the first to
adopt Twitter. Within months. the program was expanded as part of the NCO program and in the five
NCO pilot precincts: 33, 100, 101, 32, and 113 Precincts.

The NCO precincts had been given additional officers to run the new neighborhood programs, so
resources were available to learn and operate the new platform. More substantively, NCOs were
responsible for interacting with community working groups----ongoing engagement with particular
communities of interest within the neighborhood-and IdcaScalc could be an online equivalent: a
community working group in the digital sphere. In these six precincts, officers were trained in the use of
IdeaScalc and issued a training manual.

IdeaScale was advertised to community members through email lists of partners like precinct community
councils and city councilors, paper flyers, and small posters. The goal was to promote use of the platform
for quality of life issues. asking--as one flyer put it-- ·'What disorderly conditions in your neighborhood
trouble you the most that if addressed would help improve the quality of life here?" The department
espoused the benefits of the platform, relative to broader sites like Facebook, in terms of case of use and
the capacity to confine users to the local zip codes. Most important. the platform automatically converted
citizen requests into "jobs'' that allowed the local precinct to track progress and share updates \Vith users.

Adoption was slow and varied substantially by sociodemographic group: some young educated
constituents in Precinct 109 quickly signed on and began using the platform actively. while in precincts
like 32, in Harlem, adoption was minimal. Where the NCO program had been received favorably.
Idea Scale was most successful -as in the I00 and 1 13 Precincts. As the number of users grew, citizen
submissions clustered around the kinds of quality or life issues the NYPD was hoping to target: The most
common complaints pertained to parking and transportation safety. drug-related activity. homelessness.
and noise, but a wide rage of environmental and behavioral issues were reported.

Lessons Learned
Learning lessons from these early implementations, the NYPD attempted to expand usage of ldcaScale to
school settings and the safety of kids walking to school. In the winter of 20 I 6, the NYPD tried an
IdcaScalc campaign in East Harlem's 32 Precinct. The Department of Education ensured that flyers for
IdeaScalc were put in kids' backpacks in Precinct 32; the idea was that parents and other community
members would join IdeaScalc in order to share their concerns about childrcn·s commutes to school.
Were there unsafe routes? Was traffic in the area dangerous to pedestrians? Or were teenagers loitering in
neighborhood shops on the way homc 9 Using flyers distributed to thousands of students through the
precinct's 18 schools, the NYPD hoped to get residents to share their thoughts on line. and, in the process,
enroll new IdeaScale users and familiarize them with the platform. After months of effort spent marketing
ldcaScalc use to parents. however, the program generated few posts. The future of IdcaScalc use in the
safety-in-transit context is unclear.

Thus, although the IdcaScale program garnered a couple of thousand community users in the l 09 Precinct
in Flushing-and continues to be used with enthusiasm there-and several hundred users in each of the
other pilot precincts, it has not been an overwhelming success.

The ldeaScale platform had many strengths: it allowed users to be anonymous; it required comments to
be approved before posting. which allowed for control over disruptive and useless invective: and it
allowed for comments to be prioritized by a relevant community. Facebook docs none of these things.
And so IdeaScalc is a better platform for what the NYPD wanted to do than Facebook is.

But IdcaScalc had significant drawbacks. It is not widely used by average citizens. It is not customized
for NYPD use. lt had what Malin terms a "clunkv" interface. And using it required that NYPD take on the
double burden of both marketing a new platfonn, to the public at large ~vh i le persuading interested
community members to nominate issues for resolution by the NYPD.




                                                                                                            15
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 18 of 31




As Malin puts it: "I've learned a lot from [ldeaScale]. I've learned what I want. We have to move our
customer service into the digital sphere. I love the idea of doing it anonymously, and Faccbook doesn't
give you that. We have to be able to find a way to move a lot of our customer service, just from filing
simple reports. to accepting quality of life complaints onlinc, and doing it anonymously. The problem is
that no one's offering the perfect product out there." He continues: "I love IdeaScalc. I love the premise
or it. It's the marketing [that's the problem]. It's the marketing and the user base."

In mid-August 2016, the NYPD started using a Faccbook feed for the 23rd Precinct, in Harlem. It is
proving easy to attract users to this Facebook page; with little NYPD effort. hundreds of people "liked"
the page after just a few days. The precinct is using the page to show pictures of its NCOs ( "Meet your
Neighborhood Coordination Officers!") on \vhich street maps of the precise sectors where those officers
arc working arc superimposed. Each photo is accompanied by a bio ( "Before he joined the NYPD, Officer
Rivera had a different profession he was a Graphic Designer") that ends with the officer's email address.
So far. comments arc few. And when they come in, Face book won't allow them to be voted up or down:
it's an undifferentiated feed.

V. The Status of NYPD Social .Media: Numbers
Twitter adoption has taken off across the organization, and today the NYPD accounts collectively reach
almost 750.000 followers. Although each unit uses these tools differently, there arc several common uses
of Twitter as officers communicate with the communities they serve and with their own workforce. The
goals of engagement vary from increasing engagement, to sharing the latest news, to raising police officer
morale.

Relative to Twitter. the ldcaScale platform diffused more slowly: the program is still used by only six
precincts and the user base remains srnal I, with fewer than 3,500 citizens enrolled. The jury is stil I out on
Faccbook. although initial indications arc positive.

NYPD's Twitter landscape
Who is tweeting?

Today, the NYPD has 111 active Twitter accounts, including the official account. NYPDNews, the
personal accounts of Commissioner Bratton and the departmental Chief\, 77 precinct accounts, 9 housing
bureaus, and other NYPD leaders.

How many followers do they have'?

Collectively, NYPJ)'s Twitter accounts reach approximately 750,000 followers. The individual accounts
range in the number of followers. with NYPDNews-the original NYPD Twitter presence-leading the
group with more than 200.000 followers at the start of 2016. Precincts have strong following, ranging
from 2.000 to 6,000 followers: Precinct 78 in Brooklyn has the greatest following. \Vith more than 6,800
followers. Housing accounts have a relatively large following. with more than 22,000 people following
Housing PSA 8. NYPD Chiefs have followings in the thousands, and Comrnr. Bratton has more than
42,000 t'ollowers as of mid-August 2016. Acr:>ss all accounts, the average number of followers remains
low, at just over 6,500. The fut~ire looks bright: As of September 2016, ChiefO'Ncill's Twitter account,
(ii>NYPDChicfofDcp t, has about 8.700 followers continues to grow. (As Commissioner, his handle will be
(<11 NYPDONcill. Chief O'Neill's recent 9/11 tweet was retweetcd 1.230 times and fovorited nearly 2.200
times.



Twitter statistics for January I - March I, 2016
                           Followers     Total         Tweets per     · Total Interactions     Follower
                                         Tweets        Day              (Likes & Retwccts)     Growth%
NYPDNcws                   203,452     . 570           9.5             73,867                 . 7.5%



                                                                                                              16
         Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 19 of 31




Commissioner Bratton          37,119                152                   2.53                    15,972                          6.5%;
Housing PSA 8                 22.066               48                     0.80                   458                              25.2%
Special Operations             11,872              63                     1.05                   6,960                            9Ylo
Precinct 78                   6,776                 56                    0.93                   659                              6.6%
L Train                       3,347                53                     0.88                   229                              4.3%
Midtown South                 4,580                 23                    0.38                   412                              7.9%
Average: All accounts . 6.569                       57                    0.95                    l ,711                          15.6%
Average: Housing              9,278                 38                    0.64                   312                              25.6%
A vcragc: Precincts           4,052                 50                    0.84                   769                              l l .4%


Engagement on Twitter

NYPD's Twitter accounts vary substantially in tone and content and receive different levels of follower
engagement. [n the first two months of 2016, NY PD News was the leading tweeter, with 570 messages
broadcast. Most of the accounts- 104 of 111- tweeted at least l O times in the period, and roughly one-
third of accounts tweeted more than 60 times, or once a day. All but one of NYPD ·s accounts tweeted a
photo at least once, and all but two tweeted at least one link.

Engagement from followers varied widely. NYPDNews received 37,673 likes, while the average number
or likes in the period across all NYPD users was much lower, at 1,030. NYPDNews also led in rctwcets,
with 36,194 in total during the period, as compared to an average across NYPD accounts of 681. Overall,
the NYPD accounts received an average of 18 combined likes and rctweets for every tweet they sent out.

Twitter statistics for January I           March I. 2016
                                                                                                             Tweets Per
               Total Tweets             Photo Tweets              Link Tweets           Text Tweets          Day
Maximurn                     570                     183                       265                     80                9.50
Median                        45                      32                           4                     3               0.73
Average                       58                      39                          11                     5               0.95
Minimurn                                                 ()                        ()                   0                    0




                                        Follower                  Follower
               Follo1vers               Growth                    (]rowth %

Maximum               203,452                   14,176                        96%
Median                    3,841                     436                   13.3(i1J
                                    :
Average                   6,569                     754                   15.6%
                                                              :
Minimum                     1,085                     79                      3.8(}{:




                                                                  Likes per             Total                Interactions
               Retweets                 Likes                     Tweet                 [nteractions         per Tweet
Maximurn               36.194                   37.673                           75             73.867                      130

Median                       166                    372                           JO                   544                   13
Average                      681                   1.()3()                        12              UI I                       18



                                                                                                                                            17
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 20 of 31




Minimurn                  0               ()             ()              ()             ()


Who nms the accounts'?

Initially, Twitter accounts were overseen by one commanding officer and one or more assistants, who
divided responsibilities in a number of different ways. Some commanders preferred to tweet themselves
and were hesitant to hand control to even a trusted assistant, while others relied on staff-especially
younger and more wchnologically-savv y employccs----to help them draft and send out messages. This
case-by-case decision-making regarding the assignment of responsibility has been replaced, as of June
2016, by dedicated social media personnel in each NYPD precinct.

Who follows the NYPD?

Fine-grained statistics on these followers arc not available-the public version of Twitter does not tell
researchers whether particular followers arc people who live in particular places. Multiple officers,
however. believe their followers arc from their precincts, and stressed to us the importance of having
followers who arc also New York City residents: these followers arc their target audience and provide the
most important two-way engagement on line. In a city of 8 million residents, NYPD seems to be reaching
less than 800,000. or around 10 percent, of residents.

Twitter's many uses
Messages from precincts and bureaus routinely address both internal and external audiences. In
addressing the public, the NYPD uses social media to increase transparency of the day-to-day work of
policing by noting successful police work and highlighting events held in communities. With these
messages. commanders attempt to build u more open and accessible public profile in hopes of increasing
the integration of NYPD officers and their communities.

Connecting with NYPD officers and staff, however, is also a central goal. Twitter is used to highlight the
daily successes of officers in the field. congratulating police on operations to collect guns or apprehend
criminal suspects. Social media accounts arc used to celebrate the careers of police officers nearing
retirement, indicating leadership's gratitude to these officers for their service. While NYPD's Twitter
audience includes all sorts of New Y orkcrs, they appear to have a particularly strong following among the
police officers and their friends and family. By publicly recognizing police work, these social media
accounts boost officer morale intern a Ily.

Social media is also used as a counterpart to media coverage to convey timely information to the public.
Two distinct approaches arc common. First. NYPD uses social rnedia to solicit the help of the public in
urgent public safety matters. whether this means identifying and locating a criminal suspect or responding
to an emergency. Secondly, Twitter is often used to share NYPIYs perspective on breaking stories.

Many officers, including Commr. Bratton, expressed frustration that, prior to their use of social media,
they had to watch passively as inaccurate information, or anti-police perspectives, dominalCd the media
cycle. With Twitter at their fingertips, they can now clarify misinformation on timely events or share with
the public an alternative version of the story that conveys the police officers· point of view.

Connecting with communities

The first priority and initial impetus for using Twitter was to increase interaction with the communities in
which police officers work every day. Precinct commanders and chiefs use Twitter to share information
about community events, encourage community members to attend public meetings. and document
NYPD's service work in communities.

In times of heightened tension between police and their communities. Twitter has been a particularly
important tool for highlighting positive stories. In the weeks of protest over police-related violence, Chief
of Community Affairs Joanne Jaffe used her account to share stories about the strong relationships some
communities have with their officers and the outpourings of support for police received in some



                                                                                                           18
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 21 of 31




neighborhoods. In the midst of visible tensions, Twitter was an outlet for sharing public stories of
solidarity.

Sharing urgent information

In an emergency, social media can provide a tool for quickly and widely sharing information on ongoing
issues and the appropriate public response. As Sergeant Grattan explained, '•if something critical happens
laffccting the transit system!, people would already be tuning into the chief of transit's account" and
would be immediately notified of how to respond. Chief Wedin echoed the sentiment with regards to
special operations: '•If there's a bui !ding on fire we'll put photos out from aviation, l with a notification
saying] 'A void this area, there's a building on fire. that's what's going on.' So people do sec that and say,
'Yeah, I better stay away from there, the traffic's going to be congested, I'll go this way."'

Mobilizing the public

In many cases. the public can serve as extended eyes and cars for the NYPD in their effort to apprehend
criminals or identify criminal activity. The NYPD has long made use of Crime Stopper, a call-in number
for reporting information about crimes or suspects. Today, the NYPD uses Twitter to inform the public of
recent criminal activity and to disseminate images or details that would help the public identify a suspect.
As Chief Boyce explained: "We do it all the time. [We announce:] 'We're looking for this man. We're
looking for a murderer right now' ... People will give him up." While public reports arc still submitted
through Crime Stopper. rather than directly through Twitter, Boyce explains that his "cops love it too,'·
because Twitter allows them to share sketches. videos, or still images that help the public correctly
identify and report suspects.

Twitter can also be used to spread the word about missing persons and request help from the public in
locating them. In some cases. this information stretches across space and over time: one officer reported
Tweeting about a missing persons cold case from many years prior. and hearing immediately from the
missing person herself. In these ways, social media provides an unprecedented connectivity between
police and public awareness.

Communicating with the media

In addition to sharing information directly with the public, Twitter offers an outlet for the NYPD to
engage with the news media. Sometimes this involves the dissemination of tirnclv information to
follo(vcrs, a large portion of whom arc members of the media. In other cases. Twitter allows officers to
acknowledge or respond to coverage of the NYPD in the news.

Sharing the police per.~1Jective

In the age of social media, information spreads quickly. but this includes incorrect information: one
inaccuracy about a crime or hazard can quickly proliferate across media outlets online and on TV. Police
officers appreciate that Twitter allows them to quickly share an account of recent events, or even events
unfolding in real time, and to directly address misinformation in the media. This capacity is useful in a
wide range of circumstances: it may help manage public response to rumored terrorist threat, or it can
help ensure that suspects arc correctly identified. As Chief Boyce explained: ''There's a lot of
misinformation that comes out of media. It's an opportunity to reach out and get messages out.''

As the NYPD works to improve community relations, social media can also provide an opportunity to
share the police side of the story. While police violence is a valid and growing concern. communities may
have a better understanding of police oiTiccrs-and be better able to positively interact vvith them-if
there is a shared understanding of the daily concerns and professional obligations of police.

Humanizing NYPD ,~tf'icers

Twitter is used to provide an on-the-ground perspective on the daily lives of police officers and their
leaders. This gives communities an opportunity to identify with police. connecting to their shared
experience as employees and team members, and in their family roles. In some cases this involves



                                                                                                             19
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 22 of 31




bringing police into community experiences, such as Chief Jaffe ·s participation in lftar, together with
members of the Muslim community. In other cases, Twitter conveys the humanity of police offers by
highlighting daily tasks. As one administrator explained: Twitter can be used to help community members
understand that "there's an actual person behind the uniform. That's someone that I can relate to and I can
talk to ... Ifs just to show the community that wc·re also the community."

Enhancing workforce morale

Among the most important uses of Twitter, according to NYPD leaders, is to acknowledge and celebrate
the department's own employees. With a large audience of street-level officers, as well as their friends.
families, and neighborhoods, NYPD cornrnanders can improve morale and offer support by publicly
recognizing their officers' work on social media. Sergeant Grattan explained:

        We very much prioritize our engagement with members of the service as well. .. Perhaps on some
        days, even more so than the public, [we l sec our audience as our fellow members of the service.
        Chief Fox is a very big believer in bridging the gap between the executive staff, himself. and the
        members in the field that arc in patrol every day.

Many commanders and Chiefs tweet regulmly about the accomplishments of their teams, or recognize a
career of service for an officer on the eve of retirement. Chief Boyce explained that, with Twitter, ''I can
boost my morale tremendously ... Get the word out [about] the great work by the men and women of the
Detective Bureau."

Improving management

Part of managing a team is enhancing workforce morale and supporting job satisfaction, but NYPD
leaders must also ensure that their officers arc responsibly and effectively doing their jobs. While Twitter
is mostly used to broadcast information to the public or to specialized audiences, some NYPD users arc
beginning to use the feedback received through social media to better manage their teams. With Twitter,
they can learn from the public about the performance of their officers in the field, where they arc beyond
the direct observation of leadership. As Chief Wedin explains: "I want to know if someone is saying
something about one of my people, [if they! did something wrong, so 1 can correct it if it is something
that needs to be corrected .... It's good because you get feedback from people ... If someone's doing
something that isn't what it should be, I want to know about it.''

NYPD·'s IdeaScale numbers
While NYPD primarily made use of Twitter to broadcast informution to its audiences. the IdcaSealc pilots
were aimed at helping the department be more responsive to the issues that its constituents cared mo.st
about. IdeaScale crowd-sourced issues for police attention. letting citizens submit ideas or vote on ideas
that have already been submitted. Unlike Twitter (or Facebook), ldcaScalc registered submissions and
votes from unique users, so that the police could differentiate issues of high concern to a small number of
people from issues of broad concern across the neighborhood or across the city.

Where is/was IdeaScale used?

Much like the NYPD's Twitter program. which was piloted by five key users, ldcaScale was tested in six
precincts: 32. 33, 100,101, and 113-the five NCO precincts-and l09. IdcaScale was viewed as an
onlinc complement to the NCO approach aimed at fostering community engagement.




Who operated ldeaScale?

As with Twitter, Malin explains, "The other thing we've clone is we've identified one police officer in
every one of the neighborhood policing precincts. he's going to be the Facebook guy. His job is he's




                                                                                                           20
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 23 of 31




actually going to be the social media coordinator. Every precinct now, we have an embedded officer
who's going to run Twitter, Facebook, and if they have IdeaScalc, IdeaScalc."

Users and engagement on IdeaScale

Across the six precincts where [deaScale was deployed, approximately 3.500 residents were enrolled.
Although enrollment is uneven across precincts, on average it was just over 550 users per precinct.
Roughly 10 percent of users were active: as of March 2016, 350 unique individuals had submitted 420
issues. or approximately 1.2 issues per active user. Of the 420 issues, roughly 280, or two-thirds, were
addressed with police action.


Using ldeaScale and Facebook.for local issues
IdeaScale gave community members a forum in which they could voice concerns directly to their local
precinct. It also allowed the precincts to gauge how widely these concerns were held by citizens.
Although users remained anonymous, they had unique identities so that police could communicate
directly with them to follow up on issues or count the discrete number of community members who voted
in support of a particular issue.

The platform allowed users to enter any issue description, so IdeaScale cast a wide potential net. A early
2016 summary of activity in one precinct showed high levels or support-- given a relatively small user
base - for a small number of issues:

RANK    TOTAL
        VOTES
#1      58       Police presence (vs burgs+ graffiti)
2       54        Illegal parking of commercial vehicles
3       46       Public alcohol drinking and loitering
4       38        Bottle collectors
5       38       Getting to know cops
6       36       McNeil Park
7       36        Speeding on tertiary roads

8       34        Fighting graffiti
9       30       Security cameras
10      26       Stop sign violations


In addition to voting in support of certain issues, users could comment, adding further information or
voicing an alternative version of the issue. Officers could also comment. and were expected to respond to
all submissions over time. Comments from officers could include requests for clarification, or reports of
action taken on the issue, such as increased presence in an area or the issuance of summonses.

Time will tell whether Facebook will become a useful neighborhood platform for two-way
community/police interaction that increases mutual respect and allows for hypcrlocal engagement. The
Facebook pages mounted so far by the NYPD suggest that users call the city-wide 311 service number for
non-emergencies. Usage ofFacebook is not anonymous and active commenters may have zero
relationship to the precinct itself. It is well-known that Faccbook is used by police to track suspected
criminal activities, which may deter some communities from engaging there. Voting up of issues is not
possible via Faccbook, although intensity of interest can perhaps be gauged by the sheer volume or
commentary. But the NYPD is trying something new that is, from their perspective, likely more out-of-
control than their prior culture would have allowed.



                                                                                                           21
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 24 of 31




VI. Digital infrastructure for modern policing
When Commr. Bratton took office, the NYPD's information technology infrastructure was woefully out
of date. Precincts were served by 20th century low-capacity Internet connections provided by Verizon,
which was less of a problem than it might have been because so few precinct officers had access to the
Internet. Few officers had a desktop computer, and fewer still had computers with Internet connectivity.
Most officers had no phone number or voiccmail. Only 10,000 members of the NYPD had email
addresses and most of the holders of addresses were civilian. The NYPD trusted its officers to carry
guns and gave them the power Lo arrest people. but didn't trust them to use Google or an email address.

In two busy years. the NYPD has replaced its data centers, started construction on a redundant citywide
fiber optic network, invested $140 million in smartphones for all officers and in-vehicle tablets, and set
up email, phone numbers, and voiccmail for most officers in the street. For Deputy Commissioner of
Information Technology Jessica Tisch, the work of the TT department is the foundation for outreach
programs that rely on technology: they arc building the highway that will enable officers to function in
the modern era. Commr. Bratton clearly understood the power of this adoption and change: "This is
technology that will allow me instantly to reach all of my troops .... We'll have the ability to have me sit
in this room and just speak to a camera and talk instantly to thirty-five thousand cops."

Data centers

One of the first orders of business in the new administration was the development of new data centers.
The existing data center was stocked with end-of-life equipment and unreliable connections to backup
centers. Tisch focused on developing two new data centers. sited in diverse locations and housed in
buildings specially designed for this purpose. For around $200 million, the department replaced all of its
outdated equipment including two new mainframe systems, and set up and tested full disaster recovery
capacities.

Networking

Another top priority was updating the department's network. The NYPD had previously relied on
Verizon, which provided its field centers with such slO\v connections that having a few computers on line
simultaneously would cause problems. The department is investing roughly $100 million to build 750
miles of proprietary fiber optic cable. servicing all 241 NYPD facilities in five boroughs. The system is
built around a IO-node ring that ensures redundant connectivity. While the project is still in its early
stages, with completion not expected for several years, the centers that have service can now watch the
weekly CompStat meetings live.

As more officers gain access to the Internet in precincts and via mobile devices. the NYPD has also
thought about levels of access that arc appropriate for officers on the job. There are now distinct levels of
access linked to individual profiles, which function across devices.

Smartphones

Perhaps the most far-reaching technology initiative, and the one most closely linked to the
implementation of Twitter, JdeaScalc (and, now. Facebook), and email, was the department-wide rollout
of specialized Windows smartphones. The NYPD was awarded $140 million by the Manhattan District
Attorney from a settlement with international banks accused of breaching US sanctions. The money was
used to invest in 41,000 mobile devices, including 35,000 smartphones and 6,000 tablet computers
installed in police vehicles. Initially, the department planned a two-year rollout. After piloting
smartphones in four precincts. however, department leaders saw the massive benefit of the equipment and
accelerated rollout to a shortened, six-month schedule.

By the early months of 2016, the NYPD was rolling out new phones to six commands per week. Rollout
was completed in mid-2016. The NYPD provides devices and training in how to use the phone, the
proprietary applications, equipment maintenance, and the many legal issues associated with on-the-job



                                                                                                           22
      Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 25 of 31




smartphone use. To date, 25,000 smartphones have been distributed and 1,300 tablets arc installed in
vehicles.

The smartphones operate on the Windows platform. Although this was not a universally celebrated
decision-Windows phones arc not popular with consumers, which has led to few applications being
developed for them Windows provided security and comprehensive device management that was nol
available from other providers. This capacity allowed the IT department to push updates, track usage, and
communicate with or wipe phones remotely. Centralized management has proved important to
maintaining order during the massive scale-up: the IT department previously managed only 20,000
dcviees, most of them desktops; by the end of 2016, they will manage roughly 60,000 devices combined,
in precincts and in the field.

Applications

Smartphoncs arc only as useful as the applications that they provide, and the NYPD has invested heavily
in developing custom applications to support police work. To date there arc seven custom applications
installed on the srnartphones, which officers are trained to use.

One of the most significant of these is the "911 app,'' which provides several important improvements on
the traditional radio method for managing 911 calls. With the 911 app, information entered at the call
center is pushed out via the application, rather than called out over a radio line that might be busy with
other calls. Officers therefore get more dcLailccl information about the incident and arc more aware of the
response required.

The 911 app provides a number of additional functions: officers can call back the original 911 caller to
request more information; it provides officers with step-by-step directions to the location; and it pulls up
underlying records for placcs---including existing warrants--and individuals associated with the place. In
addition to serving officer in the field. the app gives managers insight into citywide issues, with summary
statistics and filters to view 911 calls by location or issue type.

A second application, currently in development. is an integrated records management system. The
application, dubbed FORMS for ''Finally, One Records Management System." allows officers to
complete forms on their smartphone or tablet. Most importantly, it draws data into a single integrated
database, breaking down historic siloes between databases for complaints, accidents, investigations, and
other events. The IT department is rolling out one form at a time. beginning with ·'aided'' report, which is
used to report injuries.

A number of other applications deal with communication, including messaging and broadcasts of videos
from the Commissioner. The new messaging application allows officers to send group messages targeted
by location, rank. or command. Messages also have different levels of notification, with urgent issues like
amber alerts or officer safety alerts requiring direct acknowledgement from the smartphone holder. A
video application allows officers to watch videos uploaded by commands or the Commr. himself.

The phones arc secured with different levels of security depending on the sensitivity of the application.
For applications like the 911 app and FORMS, officers arc required to enter a pin and swipe an ID card.
which provides four hours of access.

Adoption and outcomes

The NYPD expects that this infrastructure upgrade will have substantial effects on performance. There is
potential for these tools to greatly increase productivity. As Tisch explained, it is almost difficult to
imagine how officers did their work without these tools:

    Imagine being a detective, the lifeblood of your work, is interviews or contact with complainants,
    witnesses, victims, district attorney offices, and you don't have a personal phone number. you don't
    have a voiccmail, you don't have an email? That's crazy.




                                                                                                           23
         Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 26 of 31




With faster network connections and mobile devices in the field. officers are able to stay in touch with
other officers and with informants and follow events as they unfold in real time. Among other things. this
has the potential to increase safety for officers: the 91 l app can give detailed information that might better
prepare officers to enter a rapidly unfolding situation. By moving away from the cluttered radio airwaves,
the application may also lead to faster response times. To elate, it is difficult to measure the impact of the
technologies on basic performance statistics. but collecting the data and developing performance metrics
is a critical long term goal for the IT department.

One-day usage of mobile devices, 25,000 phones and 1,300 tablets in the field
ID-enabled applications    5,716 logins from smartphones
                              1,223 logins from tablet
Searches                      20,250 total searches
                              8,269 state and federal database queries
911 app                       29,957 jobs viewed
Video                         848 video views
Flyers                        2,662 wanted flyers viewed
VPN access to email           12,000 concurrent VPN sessions

Going forward

Most of these projects arc still ongoing, but the NYPD is already looking to next steps. There arc plans to
integrate social media data with gunshot detection and 91 l calls in order to inform officers in the field
and investigations after the fact. The TT department headed by Tisch has big plans for data analytics as the
various applications are launched and continue to evolve. Perhaps the most significant upcoming project
is body cameras: the NYPD planned to have a contract for cameras in place by the summer of 2016. but
data transmission, storage, security, and analytics present formidable challenges and have delayed
deployment. The Financial Times reported in June 2016 that dozens of bidders were pitching their body
camera solutions to the NYPD and that the search for the right device had been "slowed down in part by
the sheer number of potential purveyors."


VIL Limitations and Opportunities: Technology Adoption by the NYPD
While the NYPD made substantial headway in implementing Twitter and ldeaScalc (and now Faccbook)
as part of a broad engagement plan ancl departmental culture change, there remain substantial
opportunities for improvement.

Building a local audience

Although the NYPD has quickly built a local following, it is not large. By the end of 2015, the 111 NYPD
Twitter accounts collectively had almost 750.000 followers. In a city of 8 million, this is still too limited.
As one officer explained. ''We still struggle with the general public awareness of the fact that they can
tune into online." Police ''Radio Motor Patrol" (RMP, a term used within the NYPD) cars have their
precinct's Twitter handle emblazoned on them, but even this practice has not led to full awareness of the
NYPD's Twitter program.

Cultivating a local audience is particularly important. Many non-local Twitter users-especially
journalists-follow NYPD accounts, but the department is focused on engaging with their own residents.
In part, this is because local residents arc their constituents. Locals can also be helpful to the department
during the search for a suspect or other emergency situations. And the long-term hope is that Twitter
engagement will lead to the development of genuine relationships that allow confidential information to
emerge.

Two-Way Communication


                                                                                                            24
      Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 27 of 31




The greatest potential of social media is its ability to facilitate two-way communication. To date.
however, the department makes limited use of this capability. As one senior officer explained. ''we did a
great job at communicating at the public, but wc ·c1 never. in my opinion, done an effective job of
communicating with the public."

Listening is critical, not only because it can provide the NYPD with valuable information, but also
because communication is a two-way street. according to a senior executive: ''You have to be able to
listen, because if you don't listen to people, then they stop talking, and they stop listening to you.'' As
NYPD expands its use of social media to include Faccbook (and. very recently, Snapchat, on which
NYPD News has launched a channel) it will benefit from learning how to harness the ability to hear from
its communities online.

Measurement

The recent initiatives implemented by the NYPD have been aimed at improving the responsiveness and
community engagement of the department. But few metrics or benchmarks have been established to track
the success of these efforts.

The best intentions may fail to yield meaningful change, and the NYPD will know whether it is reaching
its goals only if data arc regularly collected, analyzed, and measured against targets established in
advance. The administrators of these programs know that this is a shortcoming of these organizational
initiatives.

VIII. Lessons Learned
Leadership support is crucial

The massive attempted transformation of the NYPD-frorn command-and-contr ol to decentralized
empowerment, from one voice to many, from a focus on crime to a focus on cngagcmcnt--was made
possible through the strong leadership of Commr. Bratton. From his first day back on the job in New
York City, Commr. Bratton (an "old cop from the new school," in the coinage of the Financial Times)
was unequivocal about his goals-culture change, coriununity engagement, responsiveness and
accountability-and firm in his commitment to these transformations. His determination supported the
rollout of new gear for supporting officers ancl departmental operations.

This strong leadership empowered chiefs and officers throughout the organization to take on new
responsibilities. As he told us, "My leadership style was supported by that idea of the more people
involved in the process the better. ... I have a penchant for as much as possible surrounding myself with
very smart people and really letting them to the best of their ability do their own thing- but do their own
thing within the structure of the strategics that they've helped to define and shape." This tactical freedom
appears to have led to decentralization, empowerment, inclusion, and exchange of information within the
NYPD and with constituents. One senior officer told us: ''What Bill Bratton brought to the police
department [was] technology, [whichj allowed us to start communicating with the public ... on an every
day basis."

Don't be afraid of mishaps

Commissioner Bratton ·s umvavcring support for the adoption of social media and other technology, in
spite of early difficulties, emboldened officers through the organization. Fear of public backlash was set
to rest with Comrnr. Bratton 's firm support even in the face of minor scandals like the //myNYPD
campaign. Bratton's leadership convinced (mandated) some holdouts to join and allowed others to
cultivate online personalities that in turn brought in followers. Assured of the support of top leadership,
officers throughout the organization were free to experiment:.

Social media platforms are part of operations




                                                                                                          25
      Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 28 of 31




Deploying social media to enhance traditional communications can be very useful, but in order for social
media to help break down barriers between police and communities, it must be understood as a necessary
component of a police officer's core duties. Although many communications teams use social media.
when it comes to policing, social media within the NYPD has been treated as a central communications
operations tool. As Deputy Commissioner Tumin described. social media at the NYPD is "about
enhancing the core mission'': ··Jt's like any tool. [Social media] is what the commanding officers arc using
now to talk with their community, their citizens, their workforces."

Let officers develop their online identities

The most successful officers on Twitter have been those who have developed strong onlinc personalities.
By encouraging humor and self-expression, within appropriate bounds, the NYPD was able to rapidly
scale up its social media program, reaching almost 750,000 followers in two short years. While the
number of tweets is highly correlated with the number of followers. popular Twitter accounts--such as
Chief Wcdin's Special Operations account--conncct with a particularly large audience.

When considering how to invest human resources in advancing a department's social media presence. it
makes sense to think about who will be most effective online. As Sergeant Grattan put it:

        The same people that are open, or dynamic, or funny elsewhere. arc very good at taking to
        Twitter. That's the bottom line ... They happen to be very good on Twitter. They also happen to
        be very noticeable, or dynamic, or accomplished, or whatever it is, outside as well. .. It's a
        personality thing.

While social media could potentially be part of any officer's community engagement repertoire. the
NYPD will need to continue to permit its big personalities to draw an audience onlinc. And: now on
Facebook, where pictures, videos, maps, and casual comments can all be used by officers to communicate
and respond.

Social media and traditional public relations: Not an "either/or"

Even as officers across the NYPD learn to communicate directly with the public, the office of Public
Information maintains a critical role. As Tum in explained, this division has a critical task: "to
communicate with reporters and give them facts.'' Social media is not a replacement for official public
relations. It is, rather. a complement to these official pronouncements. expanding the scope of police
communications in fundamentally new ways. By embracing both forms of engagement, the NYPD was
able to expand public information while continuing to improve on traditional methods.

Learn from the younger generation

Although NYPD's top officers are leading the adoption of Twitter and. now, Face book. there is much to
learn from members of the organization who arc younger and have more experience with these
technologies. For younger officers it can seem as if ''the [command] is coming from an era from
yesterday."

In order to advance the department's use of new technologies, top officials can engage junior members of
the force and learn from them. Once senior officials get a handle on the new tools. new forms of
engagement can occur within the organization. One senior officer talked about his growing ability to
connect to the younger members of the force: ''I think now, the magic is that we're starting to speak their
language. Once you start to speak their language. then they can understand you, and then you can
understand them."

Social media as complement to in-person contact

When it comes to improving community relations. police officers' most important arena is still in the
streets. As one officer in Strategic Communications explained: "We should believe in the same values in
terms of customer service [on line], but we are trying to achieve that with the face to face. Social media is
still secondary.''



                                                                                                           26
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 29 of 31




Policing is first and foremost about protecting people where they are. Tnmin explained that the "principal
customer service organization is the precinct. walk in or phone or it could be an officer in the car, it could
be an officer in the home. These arc all really important touch points."'

Social media can provide a productive complement to these in-person interactions, but it also has its
limitations. As Wedin pointed out. "Calming someone down on Twitter is very difficult, face-to-face it's
easier because you ldcvclop some connection I person-to-person.'' As police departments expand their use
of social media, in-person contact must remain the priority.

Low cost/high benefit

One of the most striking things about using social media is its low cost. This is true both in dollars
Twitter and Faccbook arc free for anyone to use-but also in terms of public relations. As the f/myNYPD
incident demonstrated. a problem onlinc may be a problem short-lived. Within a year, the NYPD was
noticing that: "the cost of this was minimal. [bothJ dollar cost [andJ reputational risk ... We have seemed to
almost zero them out."' And the benefit? Tu min explained: ''What we saw on the positive side of the
ledger was this new voice Jandl we saw engagement go up.'' Although training might take time, the
benefits arc potentially unlimited.

For more complex programs, develop a rollout strategy

Twitter already has millions of users, but for programs like IdeaScalc, it was eritical that the NYPD get
the word out. This was not the right role for the NYPD. As Captain Malin put it.

        We introduced it at the community council meeting. At that point, we didn't have the business
        cards ready, we didn't have the flyers ready ... We didn't sit with the precinct and say, 'Herc's a
        plan to introduce it.' We introduced it, and now we're doing these things. back-filling.

The problems of rollout were crippling for the IclcaScalc program in many areas. To be sure. the NYPD
had thought of email distribution as a way to get the word out at the time of these community council
meetings, and used Community Affairs email lists to do that. But those lists weren't as effective as
anyone had hoped in prompting community members to adopt IdcaScalc. IdeaScale would have fared
better had it been supported by a faster. citywide rollout and a citywide advertising campaign-the
process the city followed when it rolled out its 311 service. Faccbook. it's fair to say, will be a far easier
sell.

Adjust course when necessary to communicate with people where they are

The piloted use of ldeaScale was a brave experiment by the NYPD, and there were clearly advantages
offered by that platform that are not available from mass-market platforms like Faccbook and SnapChat.
But the trouble was that ldcaSeale, while undoubtedly a useful ideation platform within individual
enterprises, had not been widely adopted by the citizens the NYPD was hoping to reach. By continuing to
experiment with IdcaScale while pivoting to Faccbook and SnapChat, the NYPD showed that it was
capable of learning valuable lessons about digital technology-- without giving up on the enterprise ol'
communicating more thoughtfully and usefully onlinc with constituents.

Social media is part of a broader shift toward engagement and crime control

Cornmr. Bratton's goal has been to maintain the efficacy of crime prevention while expanding the reach
of public engagement. One of his aims has been to shift the internal culture of the NYPD to emphasize
positive community relations. Social media has become a part of that transition. As Turnin explained.
social media is part of a process of proving that effective crime control and collaborative community
relations can coexist:

        What we know from the last 10 years is that the single-minded pursuit of crime control without
        regard to the citizen sentiment or workforce engagement will bring a department no joy ... I think
        that effective policing in the age of social media means being able to have ... what's been thought



                                                                                                              27
       Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 30 of 31




        to be impossible trade-offs simultaneously ... [The common perception is that I you can either
        have constitutional policing or crime control but you can't have both: you can either have
        workplace safety or great profits but not both. I think that great leaders have always found ways
        to throw that equation into the trash and to achieve both at once. Social media makes it easier
        because here's a much greater insight, much foster. much better to what you should be doing next.

At the same time the department has dramatically improved its network access, data center technology,
and smartphone use, the NYPD has maintained its devotion to fighting crime. Commr. Bratton himself is
proud of these developments. He told the Financial Times in June 2016. "What we have engaged in the
last couple of years is almost revolutionary in our embrace of. in our acquisition of. and in our creativity
and use of technology. I think it is one of the reasons why, at this point in time. in this city, unlike many
other cities, we have the momentum of 25 straight years of reducing crime." And he told us, "What I like
doing is transforming organizations. re-positioning, refocusing them. In doing that [f like] to identify
ways in which that can be facilitated." Using technology. he said, "is a perfect match for my particular
style." But Bratton is also humble: "How a lot ofit works? I have not the faintest idea."

Conclusion

The implementation of these new technologies by the NYPD involved a substantial cultural change.
moving away from top-down control, single-minded focus on crime-fighting. and limited transparency.
When it came to social media, the transformation was explicit. Under prior administrations, "the social
media policy was, essentially: "don't.' Bratton's policy [was I: 'do and \Vc'II figure il out later."' As
Comrnr. Bratton told us, he saw the beauty of the idea of "creating a seamless interaction between the
public and the police and between the police leadership and the cops and the public." Commr. Bratton
believed technology would help "close the trust gap" in the longer term-perhaps twenty years from now.

Better training and recruitment, responsiveness to community complaints about disorder, digital and in-
person interaction with the public to create trust. using smartphones to reach cops. the comfortable
exchange of information across myriad channels. the ability of the police to route around misinformation
propagated through traditional media, particularly in emcrgcncics--all of these directions fit together for
Comrnr. Bratton. And all of them were informed and assisted by his technology leadership, even if he
didn't himself understand the details of the technologies involved.

For Commr. Bratton and his team. the point was to make lives better for people in New York City. He
told us that his former admired colleague .lack Maple, the man who <.:arnc up with the ideas driving
CornpStat. would have recognized the value of Twitter and technology generally, even though he
wouldn't have "had much use for a lot of the fluff, if you will, of the 'community relations' issues." For
Commr. Bratton, as for Maple, "It is all about protecting good people from the bad people." That's what
drove Maple, who Cornrnr. Bratton described as "an extraordinarily compassionate person." He went on:
"A lot of people would not have sensed that - he had that rough and tumble kind of cop persona that he
pushed out." Commr. Bratton had promoted the flamboyantly-dressed (Homburg. spatted shoes) Maple
above many others to make him Bratton's second-in-command; Maple's watchword was that
intelligence-information-wa s the key to everything.

Just after Comrnr. Bratton announced his plan to retire from the NYPD as of September 2016. John F.
Ti money. a man Bratton had described as his rock, died at 68----Comrnr. Bratton's own agc--of lung
cancer. (Commr. Bratton's father died earlier in 2016 at 89.) Timoney had been the third in command at
the NYPD during Bratton's first tour of duty there. and had gone on to serve as commissioner in
Philadelphia and chief in Miami. He had reduced shootings by the police in all three cities and shifted the
emphasis of policing from summons quotas to street-level crime prevention and enforcement. "He was the
NYPD personified." Commr. Bratton was quoted as saying, a cop with a swagger and a thick Bronx Irish
accent, and Bratton had wanted Timoncy to succeed him after that first tour. (Mayor Giuliani chose his
fire commissioner instead.)

Timoney had famously told the NYPD brass in 1994 that the department was wrong for reacting instead
for anticipating; for foiling to attack crime; for "cleaning up dead bodies when they should have been out
saving lives." Timoney was as tough as could be, but he had no patience with officers who thought they
should be shooting at cars and meeting quotas instead of taking on disorder. He also focused on



                                                                                                           28
      Case 1:15-cv-05871-KPF Document 153-2 Filed 11/29/19 Page 31 of 31




information. saying, "When there is trouble getting the information. it's usually because there's trouble
with the information!" Bratton wrote a piece about Timoncy for the New York Daily News. Ti money. he
said, "loved helping people as much as he loved the thrill of the chase," and Bratton had promoted him
over a score of more senior officers, in an "unprecedented jump from one-star chief in the policy office to
four-star chief of department.'' Bratton described Timoncy as "an innovator, a leader."

Timoncy and Maple and Bratton used to go up to Elaine's on the Upper East Side together for celebratory
dinners during Bratton's first tour. They were close; an Esquire article in 2013 said that Timoncy was the
rough face of New York City that Bratton (always well-groomed) needed to reach cops, and Maple was
Bratton's genius bright-eyed tactician. When Commr. Bratton talks about Maple. who died in 2001, and
Ti money. he's also talking about what he most values in police leadership: curiosity, openness,
stubbornness, indomitable will, tough idealism. bravery. collaboration, "the more people in the tent the
better," using inspiration to transform, giving people ownership of their jobs, and belief. His 2014-16
service has been, he told us, "a transformativc time in the department."

Crime numbers remain low in New York City: Over the last 23 years following the introduction of
CompStat. murder and robbery have both gone down by 83 percent. rape crimes arc down by half, and
burgla1y has fallen 87 percent. And after Commr. Bratton announcccl his departure in August 2016, he
told the New York Daily News that although the results of his programs have not folly played out yet, he
believes the city has "made tremendous strides forward" in easing racial tensions between police and
citizens. The seeds he plantcd--the NCO program, the Twittcr/IdeaScale/Faccbook evolution tied to that
program, the technology revolution he saw carried oul, the changes in recruitment ancl training he
championed-will flower later.




                                                                                                         29
